Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, 6, 12, 14, and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dudar and Zheng (EP 3192061).
Regarding claim 1, Dudar teaches an apparatus for sharing sound samples from a vehicle (sharing diagnostic data between vehicles, [0027]; data is audio samples, [0018]), the apparatus comprising: one or more interfaces configured to communicate in a mobile communication system (V to V communication interface, Dudar, [0027]); one or more microphones configured to convert an acoustic signal into an electric signal (microphone, Dudar, [0016]); a control module configured to control the one or more interfaces and the one or more microphones (computer 110 controls V to V communication and reception of audio data from microphones, Dudar, [0015-0016]), wherein the control module is further configured to: record sound samples of a sound and noise situation around the vehicle using the one or more microphones (digitally recorded sound of engine of the second vehicle which is the noise situation around the first vehicle, [0018]); and communicate information on the sound samples to another vehicle using the one or more interfaces (sharing diagnostic data between vehicles, [0027]; data is audio samples, [0018]), wherein the information on the sound samples comprises the recorded sound samples (data is digitally recorded sound wave, and digital inherently means sampled, Dudar, [0018]).
Regarding claim 5, Dudar teaches the apparatus of claim 1, wherein the control module is configured to record the sound samples after reception of an according service request (receive via the first vehicle a request for evaluation from the second vehicle, Dudar, [0018]; this request leads to recording sound waves of the ambient sound around the first vehicle which means recording the engine sound of the second vehicle which is in the vicinity of the first vehicle). 
Regarding claim 6, Dudar teaches the apparatus of claim 1, wherein the control module is configured to communicate the information on the sound samples to a network server via the mobile communication system (V to V may include the Internet which inherently requires servers, Dudar, [0015]).
Regarding claim 12, Dudar teaches a vehicle comprising the apparatus of claim 1 (Dudar, fig 1).
Regarding claim 14, a method for sharing sound samples of a vehicle (sharing diagnostic data between vehicles, Dudar, [0027]; data is audio samples, Dudar, [0018]), the method comprising: recording sound samples of a sound and noise situation around the vehicle (digitally recorded sound of engine of the second vehicle which is the noise situation around the first vehicle, [0018]) using one or more microphones (microphone, Dudar, [0016]); and communicating information on the sound samples (sharing diagnostic data between vehicles, [0027]; data is audio samples, [0018]) to another vehicle (computer 110 controls V to V communication and reception of audio data from microphones, Dudar, [0015-0016]), wherein the information on the sound samples comprises the recorded sound samples (data is digitally recorded sound wave, and digital inherently means sampled, Dudar, [0018]).
Regarding claim 15, Dudar teaches a non-transitory, computer-readable medium having a program code for performing the method of claim 14, when the program code is executed on a computer (computer 110, Dudar [0014]), a processor, or a programmable hardware component.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Dudar.
Regarding claim 7, Dudar teaches the apparatus of claim 1.
Although Dudar does not teach wherein the control module is configured to receive information on other sound samples from another network entity, it would have been a matter of common sense and therefore obvious that both vehicles could be similar or identical such that they are both equipped and configured to each serve in either the first or second vehicle role as appropriate; accordingly, the computer of the first vehicle would also be able to receive data when in a scenario that it is in the role of a second vehicle needing diagnosis from another nearby vehicle. 
Regarding claim 8, Dudar teaches the apparatus of claim 7
 Although Dudar does not teach wherein the control module is configured to combine locally recorded sound samples with the information on the other sound samples.
Dudar discloses that the second vehicle may record its own sound samples and that it might send a request to the first vehicle if the audio sensor of the second vehicle doesn’t operate (Dudar, [0031]). This arguably is a combination of the locally recorded samples with the  remotely recorded samples. Assuming it doesn’t anticipate that limitation, it would have been obvious to one of ordinary skill in the art that the first vehicle audio sensors could be used as a redundant measure when available with the motivation to increase safety.

Allowable Subject Matter
Claims 9 and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The nature of the system of Dudar doesn’t seem to be one that has an obvious tie to the concept of a noise map.
Zheng (EP 3192061) does teach collecting noise samples by a vehicle and transmitting them to a computer system 100 (Zheng, [0011]). There is no indication that this computer system is located in a vehicle 100. Also, the nature of the system of Dudar does not point one of ordinary skill in the art to combine Dudar and Zheng to use the samples collected for the noise map of Zheng and transmit the actual “recorded sound samples” (not merely generic “information on the sound samples”) as is required by claim 1 (and also claim 14 which does not support any dependent claims with allowable subject matter).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-18 have been considered but are moot in view of the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kile Blair whose telephone number is (571)270-3544. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KILE O BLAIR/Primary Examiner, Art Unit 2651                                                                                                                                                                                                        /KILE O BLAIR/Primary Examiner, Art Unit 2651